Case 1:21-cv-01754-AT Document 20 Filed &

 

STEIN | SAKS, PLLC

285 Passaic Street, Hackensack, NJ 07601 | tel: 201.282.6500

September 12, 2021

Via CM/ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York

Re: Monegro v. Unibarns Trading Inc.

Case #: 1:21-cv-01754-AT

Dear Judge Torres:

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 9/13/2021

Pw winters

MARK ROZENBERG #
KENNETH WILLARD“=

yywverie

fax: 201.282.6501 | www.steinsakslegal.com

We represent Plaintiff in the above matter and write jointly with counsel for Defendant (“the
Parties”) to provide a status update and to request an adjournment of the September 16, 2021, Case

Management Conference.

This matter has been referred to Magistrate Judge James

L. Cott for s settlement conference.

Per Judge Cott’s Order of August 16, 2021, the Parties will provide mutually convenient dates on
which to hold the conference. Nevertheless, negotiations regarding the resolution of this matter by

the Parties are ongoing.

The Parties respectfully request that the Case Managem

ent Conference currently scheduled

for September 16, 2021, be adjourned as it coincides with a religious holiday. The Parties further

request that the Conference be rescheduled after September to
holidays taking place this month.

avoid conflicts with other religious

GRANTED. The case management conference scheduled for September 16, 2021, is ADJOURNED to October

6, 2021, at 10:40 a.m. By September 30, 2021, the parties shall file

O7-

SO ORDERED.

Dated: September 13, 2021
New York, New York

a joint status letter.

 

ANALISA TORRES
United States District Judge
